                                                                                    Case 2:18-cv-02266-RFB-DJA Document 46 Filed 09/30/20 Page 1 of 4



                                                                                1 Michael W. Melendez
                                                                                  Nevada Bar No. 6741
                                                                                2 COZEN O’CONNOR
                                                                                  3753 Howard Hughes Parkway, Suite 200
                                                                                3 Las Vegas, NV 89169
                                                                                  Tel:   702.470.2330
                                                                                4 Fax: 702.470.2355
                                                                                  Email: mmelendez@cozen.com
                                                                                5
                                                                                  Attorneys for Plaintiff and
                                                                                6 Counterdefendant
                                                                                  ACCEPTANCE INDEMNITY
                                                                                7 INSURANCE COMPANY
                                                                                8
                                                                                                         UNITED STATES DISTRICT COURT
                                                                                9
                                                                                                                   DISTRICT OF NEVADA
                                                                               10
                                                                               11 ACCEPTANCE INDEMNITY                           Case No. 2:18-cv-02266-RFB-DJA
                                                                                  INSURANCE COMPANY,
                                                                               12                                                STIPULATION AND PROPOSED
                 6601 S. FIGUEROA STREET, SUITE 3700




                                                                                           Plaintiff,                            ORDER TO DISMISS WITH
                                                                               13                                                PREJUDICE ACTION PURSUANT
COZEN O’CONNOR

                                                       LOS ANGELES, CA 90017




                                                                                  v.                                             TO FEDERAL RULE OF CIVIL
                                                                               14                                                PROCEDURE 41
                                                                                  DESERT AUTO TRADER LLC;
                                                                               15 EMMANUEL CESPEDES; LEGAL
                                                                                  REPRESENTATIVE OF ESTATE OF                    Judge: Hon. Richard F. Boulware, II
                                                                               16 DEANDRE LYLE; LEGAL
                                                                                  REPRESENTATIVE OF ESTATE OF
                                                                               17 DANNY MIRAMONTES; AND LEGAL
                                                                                  REPRESENTATIVE OF ESTATE OF
                                                                               18 FRANCISCO MIRAMONTES,
                                                                               19               Defendants.
                                                                               20
                                                                                    AND RELATED COUNTERCLAIM.
                                                                               21
                                                                               22
                                                                               23         WHEREAS,       plaintiff   Acceptance     Indemnity    Insurance    Company
                                                                               24 (“Acceptance”) filed this declaratory relief action against defendants Desert Auto
                                                                               25 Trader LLC (“Desert Auto Trader”) and Emmanuel Cespedes, the Legal
                                                                               26 Representative of Estate of Deandre Lyle, the Legal Representative of Danny
                                                                               27 ///
                                                                               28 ///
                                                                                    STIPULATION TO DISMISS                 -1-             CASE NO. 2:18-CV-02266-RFB-CWH
                                                                                    WITH PREJUDICE ENTIRE ACTION
                                                                                    Case 2:18-cv-02266-RFB-DJA Document 46 Filed 09/30/20 Page 2 of 4



                                                                                1 Miramontes, and the Legal Representative of Estate of Francisco Miramontes
                                                                                2 (collectively, the “Claimants”) to obtain a judicial declaration regarding the
                                                                                3 applicable limit under a commercial auto policy issued by Acceptance to Desert
                                                                                4 Auto Trader (Policy No. CG00135294) (the “Policy”) relating to an accident
                                                                                5 occurring on or about September 30, 2017;
                                                                                6         WHEREAS, the Claimants have made claims against Desert Auto Trader
                                                                                7 arising from the Accident;
                                                                                8         WHEREAS, Acceptance filed this declaratory relief action to obtain a judicial
                                                                                9 declaration that a $100,000 Each “Accident” limit under the Policy applies to all
                                                                               10 claims arising from the Accident, regardless of the number of claimants;
                                                                               11         WHEREAS, Acceptance’s operative pleading is the first amended complaint,
                                                                               12 filed on April 10, 2019 (the “Complaint”);
                 6601 S. FIGUEROA STREET, SUITE 3700




                                                                               13         WHEREAS, Desert Auto Trader and the Claimants initially disputed that the
COZEN O’CONNOR

                                                       LOS ANGELES, CA 90017




                                                                               14 $100,000 Each “Accident” limit under the Policy applies to all claims arising from
                                                                               15 the Accident, regardless of the number of claimants;
                                                                               16         WHEREAS, on January 29, 2019, Desert Auto Trader filed a counterclaim in
                                                                               17 this action against Acceptance for declaratory relief and breach of contract based on
                                                                               18 allegations that the applicable limit in the Policy for the claims arising from the
                                                                               19 Accident is $300,000 (the “Counterclaim”);
                                                                               20         WHEREAS, Desert Auto Trader and the Claimants now agree that the
                                                                               21 $100,000 Each “Accident” limit under the Policy applies to all claims arising from
                                                                               22 the Accident, regardless of the number of claimants;
                                                                               23         WHEREFORE, the Parties hereby STIPULATE, pursuant to Federal Rule of
                                                                               24 Civil Procedure 41(a)(1), that the above-captioned action, including Acceptance’s
                                                                               25 Complaint and Desert Auto Trader’s Counterclaim, be DISMISSED with
                                                                               26 PREJUDICE.
                                                                               27 ///
                                                                               28 ///
                                                                                    STIPULATION TO DISMISS                  -2-           CASE NO. 2:18-CV-02266-RFB-CWH
                                                                                    WITH PREJUDICE ENTIRE ACTION
                                                                                    Case 2:18-cv-02266-RFB-DJA Document 46 Filed 09/30/20 Page 3 of 4



                                                                                1         It is so STIPULATED.
                                                                                2 Dated: September 28, 2020           RICHARD HARRIS LAW FIRM
                                                                                3
                                                                                                                      By: /s/ Mark L. Jackson
                                                                                4                                        Mark L. Jackson
                                                                                                                         RICHARD HARRIS LAW FIRM
                                                                                5                                        801 South Fourth Street
                                                                                                                         Las Vegas, Nevada 89101
                                                                                6                                        Phone: (702) 444-4444
                                                                                                                         Fax:     (702) 444-4455
                                                                                7
                                                                                                                         Attorneys for Defendants
                                                                                8                                        EMMANUEL CESPEDES, LEGAL
                                                                                                                         REPRESENTATIVES OF ESTATES
                                                                                9                                        OF DEANDRE LYLE, DANNY
                                                                                                                         MIRAMONTES, AND FRANCISCO
                                                                               10                                        MIRAMONTES
                                                                               11
                                                                                    Dated: September 28, 2020         RYAN ALEXANDER, CHTD.
                                                                               12
                 6601 S. FIGUEROA STREET, SUITE 3700




                                                                                                                      By: /s/ Ryan Alexander
                                                                               13
COZEN O’CONNOR

                                                       LOS ANGELES, CA 90017




                                                                                                                         Ryan Alexander
                                                                               14                                        RYAN ALEXANDER, CHTD.
                                                                                                                         3017 West Charleston Blvd., Ste. 58
                                                                               15                                        Las Vegas, NV 89102
                                                                                                                         Phone: (702) 868-3311
                                                                               16                                        Fax:      (702) 822-1133
                                                                                                                         Attorney for Defendant and
                                                                               17                                        Counterclaimant DESERT AUTO
                                                                                                                         TRADER
                                                                               18
                                                                               19 Dated: September 28, 2020           COZEN O’CONNOR
                                                                               20
                                                                                                                      By: /s/ Michael W. Melendez
                                                                               21                                        Michael W. Melendez
                                                                                                                         COZEN O’CONNOR
                                                                               22                                        3753 Howard Hughes Parkway, Suite 200
                                                                                                                         Las Vegas, NV 89169
                                                                               23                                        Tel:     702.470.2330
                                                                                                                         Fax:     702.470.2355
                                                                               24
                                                                                                                         Attorneys for Plaintiff and
                                                                               25                                        Counterdefendant ACCEPTANCE
                                                                                                                         INDEMNITY INSURANCE
                                                                               26                                        COMPANY
                                                                               27
                                                                               28
                                                                                    STIPULATION TO DISMISS              -3-          CASE NO. 2:18-CV-02266-RFB-CWH
                                                                                    WITH PREJUDICE ENTIRE ACTION
                                                                                     Case 2:18-cv-02266-RFB-DJA Document 46 Filed 09/30/20 Page 4 of 4



                                                                                1                                         ORDER
                                                                                2           It is hereby ORDERED, pursuant to Federal Rule of Civil Procedure 41(a)(a),
                                                                                3 that the above-captioned action, including Acceptance’s Complaint and Desert Auto
                                                                                4 Trader’s Counterclaim, is hereby DISMISSED with PREJUDICE.
                                                                                5           It is so ORDERED.
                                                                                6 Dated: September 30, 2020.
                                                                                7
                                                                                8                                              Hon. Richard F. Boulware, II
                                                                                                                               United States District Judge
                                                                                    LEGAL\43147117\1
                                                                                9
                                                                               10
                                                                               11
                                                                               12
                 6601 S. FIGUEROA STREET, SUITE 3700




                                                                               13
COZEN O’CONNOR

                                                       LOS ANGELES, CA 90017




                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28
                                                                                    STIPULATION TO DISMISS                   -4-           CASE NO. 2:18-CV-02266-RFB-CWH
                                                                                    WITH PREJUDICE ENTIRE ACTION
